DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 
Response to Amendment
	In response to the amendment filed September 26, 2022, claims 1, 7, 10 and 14 have been amended. Claims 1, 4-7, 9-10 and 13-15 are pending. 
	
Response to Arguments
Applicant's arguments filed, see Remarks, filed September 26, 2022, have been fully considered but they are not persuasive. In response to applicant’s argument that Blahnik does not represent target calories based on a target weight, Examiner respectfully disagrees. Blahnik teaches in paragraph [0296] that a type of activity can be set based on criteria directly input by a user in which the criteria is based on the user’s health information such as weight. Blahnik further teaches in paragraph [0314] that daily total goal amounts for physical activity and calories can be set using a numeric metric corresponding to the goal amount of calories a user wants to burn in a day and a measurement metric to quantify physical activity. This is interpreted to be a target calorie a user wants to reach and this is based on a weight a user can input. Therefore, Blahnik teaches the limitation “configure target calories, based on a weight of a user”.
Applicant's arguments, see Remarks, filed September 26, 2022, have been fully considered but they are moot due to the currently presented amendments, which requires new art to be used to address the amendments. New art Perez (US 20170021172 A1) has been found to address applicant’s amendments, please see the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 and claim 10 recites the limitation “set the health-care mode of the electronic device to an exercise mode when the target weight of the user is set” and applicant on Page 7 of Remarks filed September 26, 2022 refers to paragraph [0078] – [0079] for support. However, as discussed in an Interview on October 14, 2022 with applicant’s representative Jason Liu, paragraph [0079] states “when the user’s target weight is not configured, the electronic device may configure the health care management mode of the electronic device as the exercise mode” which is interpreted to mean that an exercise mode is set when the target weight of the user is not set which is different to the currently amended claims. The specification does not support the limitation where “set the health care mode of the electronic device to an exercise mode when the target weight of the user is set” is recited. As such, the independent claims 1 and 10 with their respective dependents, claims 4-7 and 9 and 13-15, fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the processor is configured to set a health-care mode of the electronic device to a weight management mode when the target weight of the user is set” and also recites “and set the health-care mode of the electronic device to an exercise mode when the target weight of the user is set”. A lack of clarity arises because when the target weight of the user is set, a health care mode of the electronic device can be set to both a weight management mode and an exercise mode. One action, “when the target weight of the user is set” leads to two different results, “an exercise mode” and “a weight management mode”. The specification does not provide clarity on how one action can lead to two different results which causes the claim to be indefinite. For the purposes of examination, the limitations will be interpreted as best understood.
	Claims 4-7 and 9 are rejected by virtue of dependency on claim 1 and because they inherit and do not remedy the deficiencies of claim 1.
Claim 10 recites “the processor is configured to set a health-care mode of the electronic device to a weight management mode when the target weight of the user is set” and also recites “and set the health-care mode of the electronic device to an exercise mode when the target weight of the user is set”. A lack of clarity arises because when the target weight of the user is set, a health care mode of the electronic device can be set to both a weight management mode and an exercise mode. One action, “when the target weight of the user is set” leads to two different results, “an exercise mode” and “a weight management mode”. The specification does not provide clarity on how one action can lead to two different results which causes the claim to be indefinite. For the purposes of examination, the limitations will be interpreted as best understood.
Claims 13-15 are rejected by virtue of dependency on claim 10 and because they inherit and do not remedy the deficiencies of claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik (US 20160058336 A1; previous cited) in view of Simpson (US 20160328991 A1; previously cited) and Perez (US 20170021172 A1).

With respect to claim 1, Blahnik discloses an electronic device (see paragraph 0243, Fig. 5B #500, “personal electronic device”) comprising:
a housing (see paragraph 0237, Fig. 5A #502, “body”);
a touch-screen display (see paragraph 0243, Fig. 5B, “display #504 which can have touch-sensitive component #522) exposed through at least a part of the housing (see paragraph 0237, Fig. 5A #502, “body”);
a motion sensor (see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”);
a wireless communication circuit (see paragraph 0243, Fig. 5B #530, “communication unit for receiving data using wireless communication techniques”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”); 
a processor (see paragraph 0243, Fig. 5B #516, “computer processor”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”) and electrically connected (see paragraph 0249, processor is coupled with components to transmit and receive data which can be done via signals electrically) to the touch-screen display (see paragraph 0243, Fig. 5B, “display #504 which can have touch-sensitive component #522), the motion sensor (see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”), and the wireless communication circuit (see paragraph 0243, Fig. 5B #530, “communication unit for receiving data using wireless communication techniques”); and 
a memory (see paragraph 0248, Fig. 5B #518, “memory”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”) and electrically connected to the processor (see paragraph 0249, processor is coupled with components to transmit and receive data which can be done via signals electrically), 
wherein the memory (see paragraph 0248, Fig. 5B #518, “memory”) stores instructions
which cause, when executed, the processor to (see paragraph 0248, “storing computer-executable
instructions which is executed by the processor”):
configure target calories (see paragraph 0314, goal amount of calories), based on a target weight of a user (see paragraph 0321, goal values can be set by device based on user’s health data such as weight);
acquire, using the motion sensor, data related to motion of a user (see paragraph 0249, “receive activity data from activity sensors” and see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”) carrying the electronic device; 
determine a duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and a type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data), based at least partially on the acquired data; 
[…];
determine a second value (see paragraph 0251, “attribute”) indicating an amount of calories burned by the user (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on the duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and the type of the motion and a weighted value related to the type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data);
[…];
[…];
[…];
[…];
[…].
Blahnik does not disclose acquiring a first value related to a food intake of the user; determine a third value that is a difference between the first value and the second value; and provide, based on the third value and the target calories a graphical user interface to the touch-screen display, wherein the graphical user interface provides multiple ranges and an icon indicating one range to which a difference value between the target calories and the third value belongs among the multiple ranges, and wherein the multiple ranges comprise a first range in which the difference value is within a reference range, a second range in which the target calories us greater than the third value and the difference value exceeds the reference range, and a third range in which the third value is greater than the target calories and the difference value exceeds the reference range and wherein the processor is configured to set a health-care mode of the electronic device to a weight management mode when the target weight of the user is set, and set the health-care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode, the target calories is provided as one of the first range, the second range, or the third range.
	Simpson teaches acquiring a first value related to a food intake of the user (see paragraph 0464, user determines their calories ingested); determines a third value that is a difference between the first value and the second value (see paragraph 0207, glucose values are portrayed to the user to convey the effect of a meal by subtracting out the glucose concentration value at the beginning of the meal); provide based on the third value and the target calories a graphical user interface to the touch-screen display (see paragraph 0243 and Fig. 15, different glycemic zones are displayed and the third value which would indicate what the glucose concentration is would point within a range and the target ranges can be seen as green), wherein the graphical user interface provides multiple ranges (see Fig. 15, there are multiple ranges of red, green and yellow) and an icon indicating one range (see Fig. 15, the different colors are the icons indicating a range) to which a difference value between the target calories and the third value belongs among the multiple ranges (see paragraph 0243 and Fig. 15, the needle will point to what the third value is and will indicate what quantity a subject needs to consume to reach a target or expend to reach a target), and wherein the multiple ranges comprise a first range in which the different value is within a reference range (see paragraph 0242-0243 and Fig. 15, the green zone is the target reference), a second range in which the target calories is greater than the third value and the different value exceeds the reference range (see paragraph 0242-0243 and Fig. 15, the red zone which indicates a hypoglycemic zone and more intake is needed to reach target), and a third range in which the third value is greater than the target calories and the difference value exceeds the reference range (see paragraph 0242-0243, the yellow zone which indicates a hyperglycemic zone and more expenditure is needed to reach target). Simpson also teaches the target calories is provides as one of the first range (see paragraph 0242-0243 and Fig. 15, the green zone is the target reference and represents the target calorie range), the second range or the third range. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional feature to the processor disclosed by Blahnik with the teachings and the graphical user interface taught by Simpson because it would have resulted in the predictable result of providing information to the user for weight loss purposes and information to increase their health (Simpson: see paragraph 0010).
	Blahnik and Simpson do no teach wherein the processor is configured to set a health-care mode of the electronic device to a weight management mode when the target weight of the user is set, and set the health-care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode.	
	Perez teaches setting a health-care mode (see paragraph 0690, default operational mode) of the electronic device to a weight management mode (see paragraph 0472, return the EDP back to weight management settings) when the target weight of the user is set (see paragraph 0470, regarding weight management the EDP is configured to deliver stimulation in an effort to promote active weight loss and once target weight is achieved to reconfigure the EDP to deliver stimulations to maintain patient at the target weight), and set the health care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode (see paragraph 0495, information relating to how much a person moves around and/or the exercises during the day are sensed and recorded; and see paragraph 0677, patient can record excise scores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor taught by Blahnik and Simpson to include the steps taught by Perez because it would have resulted in the predictable result of monitoring weight management with both dietary and exercise plans (see paragraph 0760-0761) to ensure that a patient can adhere to a predefined plan (see paragraph 0761). 

With respect to claim 4, all limitations of claim 1 apply in which Blahnik further discloses an instruction which causes the processor (see paragraph 0243, Fig. 5B #516, “computer processor”) to determine the second value (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on a profile of the user (see paragraph 0254, the attributes measured can be stored and accessed at a later time period) or a basal metabolic rate of the user.

With respect to claim 5, all limitations of claim 1 apply in which Blahnik further discloses an instruction (see paragraph 0250, “algorithm”) which causes the processor (Fig. 5B #516) to determine the type of the motion (see paragraph 0250, “physical activity of a user”), based at least partially on a user input (see paragraph 0250, gesture such as typing) received through the touch-screen display (Fig. 5B #504).

With respect to claim 6, all limitations of claim 1 apply in which a modified Blahnik in view of Simpson teaches an instruction which causes the processor to provide the user interface to the touch-screen display so as to receive at least one user input corresponding to at least one of a type and amount of a calorie amount of food related to the food intake (Simpson: see paragraph 0190-0192, direct entry on a user interface of the type and amount of food).

With respect to claim 7, all limitations of claim 1 apply in which Blahnik further discloses an instruction (see paragraph 0248) which causes the processor (see paragraph 0248, Fig. 5B, #516 “computer processor can perform processes 1500,1600,2200,2400, 4000,4800, 7900, 8600, 8900, and 9200) to determine the weight management mode (see paragraph 0296, type of activity based on weight), based on at least one of a profile of the user, a use history of the electronic device, or a user input (see paragraph 0296, “directly input by user”).

With respect to claim 9, all limitations of claim 1 apply in which a modified Blahnik in view of Simpson teaches an instruction which causes the processor to configure the first value, based on the target calories (Simpson: see paragraph 0476-0477, a program to optimize weight loss as measured by a desired goal level which can be a certain number of calories).

With respect to claim 10, Blahnik discloses an operation method (see paragraph 0299, method #1500) of an electronic device (see paragraph 0300, device similar or identical to #500, referenced above in claim 1), comprising:
configuring target calories (see paragraph 0314, goal amount of calories), based on a target weight of a user (see paragraph 0321, goal values can be set by device based on user’s health data such as weight);
acquiring, using the motion sensor, data related to motion of a user (see paragraph 0249, “receive activity data from activity sensors” and see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”) carrying the electronic device; 
determining a duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and a type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data), based at least partially on the acquired data; 
[…];
determining a second value (see paragraph 0251, “attribute”) indicating an amount of calories burned by the user (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on the duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and the type of the motion and a weighted value related to the type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data);
[…];
[…];
[…];
[…];
[…];
[…].
Blahnik does not disclose acquiring a first value related to a food intake of the user; determining a third value that is a difference between the first value and the second value; providing, based on the third value and the target calories a graphical user interface to the touch-screen display; setting a health-care mode of the electronic device to a weight management mode when the target weight of the user is set; and setting the health-care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode, the target calories is provided as one of a first range, a second range or a third range, wherein the graphical user interface provides multiple ranges and an icon indicating one range to which a difference value between the target calories and the third value belongs among the multiple ranges, and wherein the multiple ranges comprise a first range in which the difference value is within a reference range, a second range in which the target calories us greater than the third value and the difference value exceeds the reference range, and a third range in which the third value is greater than the target calories and the difference value exceeds the reference range.
Simpson teaches acquiring a first value related to a food intake of the user (see paragraph 0464, user determines their calories ingested); determining a third value that is a difference between the first value and the second value (see paragraph 0207, glucose values are portrayed to the user to convey the effect of a meal by subtracting out the glucose concentration value at the beginning of the meal); providing based on the third value and the target calories a graphical user interface to the touch-screen display (see paragraph 0243 and Fig. 15, different glycemic zones are displayed and the third value which would indicate what the glucose concentration is would point within a range and the target ranges can be seen as green), wherein the graphical user interface provides multiple ranges (see Fig. 15, there are multiple ranges of red, green and yellow) and an icon indicating one range (see Fig. 15, the different colors are the icons indicating a range) to which a difference value between the target calories and the third value belongs among the multiple ranges (see paragraph 0243 and Fig. 15, the needle will point to what the third value is and will indicate what quantity a subject needs to consume to reach a target or expend to reach a target), and wherein the multiple ranges comprise a first range in which the different value is within a reference range (see paragraph 0242-0243 and Fig. 15, the green zone is the target reference), a second range in which the target calories is greater than the third value and the different value exceeds the reference range (see paragraph 0242-0243 and Fig. 15, the red zone which indicates a hypoglycemic zone and more intake is needed to reach target), and a third range in which the third value is greater than the target calories and the difference value exceeds the reference range (see paragraph 0242-0243, the yellow zone which indicates a hyperglycemic zone and more expenditure is needed to reach target). Simpson also teaches the target calories is provides as one of the first range (see paragraph 0242-0243 and Fig. 15, the green zone is the target reference and represents the target calorie range), the second range or the third range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional features to the method disclosed by Blahnik with the teachings and the graphical user interface taught by Simpson because it would have resulted in the predictable result of providing information to the user for weight loss and for increasing their health (Simpson: see paragraph 0010).
	Blahnik and Simpson do not teach setting a health-care mode of the electronic device to a weight management mode when the target weight of the user is set; and setting the health-care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode.
	Perez teaches setting a health-care mode (see paragraph 0690, EDP is in a default operational mode) of the electronic device to a weight management mode (see paragraph 0472, return the EDP back to weight management settings) when the target weight of the user is set (see paragraph 0470, regarding weight management the EDP is configured to deliver stimulation in an effort to promote active weight loss and once target weight is achieved to reconfigure the EDP to deliver stimulations to maintain patient at the target weight), and setting the health care mode of the electronic device to an exercise mode when the target weight of the user is set, in the weight management mode (see paragraph 0495, information relating to how much a person moves around and/or the exercises during the day are sensed and recorded; and see paragraph 0677, patient can record excise scores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation method taught by Blahnik and Simpson to include the steps taught by Perez because it would have resulted in the predictable result of monitoring weight management with both dietary and exercise plans (see paragraph 0760-0761) to ensure that a patient can adhere to a predefined plan (see paragraph 0761). 

With respect to claim 13, all limitations of claim 10 apply in which Blahnik further discloses the determining of the second value (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity) is based at least partially on a profile of the user (see paragraph 0254, the attributes measured can be stored and accessed at a later time period) or a basal metabolic rate of the user.

With respect to claim 14, all limitations of claim 10 apply in which Blahnik further discloses determining the weight management mode (see paragraph 0296, type of activity based on weight), based on at least one of a profile of the user, a use history of the electronic device, or an input of the user (see paragraph 0296, “directly input by user”).

With respect to claim 15, all limitations of claim 10 apply in which a modified Blahnik in view of Simpson teaches the acquiring of the first value comprises configuring the first value, based on the target calories (Simpson: see paragraph 0476-0477, a program to optimize weight loss as measured by a desired goal level which can be a certain number of calories).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791